Title: To George Washington from the Massachusetts General Court, 13 August 1775
From: Massachusetts General Court
To: Washington, George

 

Sir
Watertown [Mass.] 13th of August 1775.

The enclosed hand bills will sufficiently serve to satisfy your Excellency, that the General Court fully concur with you in your opinion of the importance and necessity of the utmost exertions for the reformation of the infamous practices mentioned in your Letter of the 7th instant, directed to the President of the hon’ble Board, and also of the readyness of the General Court to cooperate with you in every measure tending to remedy the mischief therein complained of.
